        Case 2:19-cv-00014-DRH-AKT Document 11 Filed 03/04/19 Page 1 of 2 PageID #: 87




                                                   STATE OF NEW YORK
                                             OFFICE OF THE ATTORNEY GENERAL

 BARBARA D. UNDERWOOD                                                                                DIVISION OF REGIONAL OFFICES
  ACTING ATTORNEY GENERAL                                                                                SUFFOLK REGIONAL OFFICE



                                                                      March 4, 2019
 BY ECF
 Honorable Denis R. Hurley
 United States District Court
 Eastern District of New York Long Island
 Courthouse
 814 Federal Plaza
 Central Islip, New York 11722-4447

           Re:      Doe v. Haas
                    19 CV 00014 (DRH) (AKT)

Dear Judge Hurley:

        This office represents the State defendants in the above-referenced action. I am in receipt of motion for
confidentiality of the action and permission to refile the Complaint. Defendants do not oppose the plaintiff’s
motion to proceed under a pseudonym, as well as to have the Court grant leave to re-file the Complaint without
its current last page. I have communicated this to counsel for the plaintiff.
        In addition, I respectfully request that the Court permit defendants to respond to the Complaint on or
before 20 days after the new version is filed, should the Court grant a refiling. I made this request to plaintiff’s
counsel, who graciously consented. Should the Court deny plaintiff’s motion, I respectfully request that
defendants be permitted to respond to the Complaint within 20 days of any such Order.

          Thank you for your consideration of this matter.

                                                                Respectfully,
                                                                s/
                                                                SUSAN M. CONNOLLY (SMC/2599)

-SMC/smc

cc:      BY ECF:
         Stanislav Gomberg, Esq.
         Gomberg Legal, P.C.
                 1001 Avenue of the Americas, Suite 1222
         New York, New York 10018


      300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● FAX (631) 435-4757 * NOT FOR SERVICE OF PAPERS
                                                         WWW.AG.NY.GOV
  Case 2:19-cv-00014-DRH-AKT Document 11 Filed 03/04/19 Page 2 of 2 PageID #: 88




300 MOTOR PARKWAY, SUITE 230, HAUPPAUGE, NY 11788 ● PHONE (631) 231-2424 ● FAX (631) 435-4757 * NOT FOR SERVICE OF PAPERS
                                                   WWW.AG.NY.GOV
